Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group 1, claim(s) 1-6, drawn to a flow cell.
Group 2, claim(s) 7-11, drawn to a method of making a flow cell.
Group 3, claims 12-14, drawn to a method of measuring with a flow cell. 
Group 4, claim 15, drawn to a measuring device including a flow cell.
Group 5, claim 16, drawn to a different style flow cell. 
	Groups 1-4 are linked by a single inventive concept of the flow cell described in claim 1.  However, groups 1-4 lack unity of invention because even though the inventions of these groups require the technical feature of the flow cell of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Publication 2017/0370826 (Figure 1, Figure 2, Figure 3b), US Patent #9,719,917 (Figure 2A, Figure 2B), and U.S. Publication 2002/0154309 (Figure 3, and Figure 5) disclose a flow cell as described in claim 1.  The above references in the cited figures all disclose a flow cell with a housing, an enclosed, elongated fluid channel on a first axis, an inlet and outlet on each end of the fluid channel, and a first and second light guide arranged opposite each other along a second axis. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/REBECCA C BRYANT/Examiner, Art Unit 2877